DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 9/29/22 are acknowledged and entered. Claim 2 is cancelled. Claims 12-15 are added. Thus, claims 1 and 3-15 are pending.
Applicant’s amendment necessitated a new search and the final of this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev (US 2017/0024945).1	Regarding claim 1, Shalev teaches a method of selectively controlling access by each of a plurality of users via a respective computer device to at least one of a plurality of digital destinations, the method comprising: 	establishing for each user a respective profile which is dependent on attributes of the user (paragraph 0041), 	storing the respective profile of each user in a database (paragraph 0042), 	providing a source which is associated with defined subject matter (paragraph 0043), 	allowing any user at any time to scan the source with a respective computing device (paragraph 0044) and, 	wherein in response to such scanning, information is transferred from the source to the computing device and the user is directed to a designated digital destination, included in said plurality of digital destinations, which is determined by the user's profile and which is associated with said defined subject matter (paragraph 0043), and 	granting the user an access permission related to said designated digital destination to be exercised via a computing device, which is determined at least by the user’s profile and by attributes of the designated digital designation (paragraph 0043).	Regarding claim 3, Shalev teaches the source at least one selected from a group consisting of a QR code, a barcode, and an image (paragraph 0044).	Regarding claim 4, Shalev teaches the control of an administrator which controls a degree or extent of access by a user to one or more of the said plurality of digital destinations (paragraph 0043).	Regarding claim 5, Shalev teaches said defined subject matter is one selected from a group consisting of an application, a compilation of data, a product, an object, a service, a commercial proposal, an animate object (a person or an animal) and a resource (paragraph 0043).	Regarding claim 6, Shalev teaches said attributes of a user are at least one selected from a group consisting of demographic data, interests, titles, age, gender, geographic location (paragraph 0041), nationality, marital status, occupation, educational qualification, hobbies, allergies, food and beverage preferences, medical data, financial standing, vocation capability, and professional standing.	Regarding claim 9, Shalev teaches goods or services provider who establishes said plurality of digital destinations and who specifies a respective access permission for a designated digital destination, to be granted to any user to enable said user to be directed to such digital designated destination and wherein a user's profile is evaluated, in response to the user scanning the source, and the user is directed to the designated digital destination only if the user's profile is authenticated and the user has been granted the access permission specified for the designated destination (paragraph 0043).	Regarding claim 10, Shalev teaches a system for the administration of data relating to at least one object which comprises said defined subject matter, wherein the system is under the supervision of an administrator and wherein the data, according to the nature of the data, is placed into at least one category selected from a plurality of distinct categories, the system including a computer facility in which said data is stored and said source which is associated with the object and which can be scanned by a user using an electronic device and wherein, in response to such scanning, and subject to the control of the administrator, the user's profile is authenticated and responsive thereto the user is directed to a predetermined destination at which a defined application or a defined category of the data is available or accessible (paragraph 0043).	Regarding claim 12, Shalev teaches said access permission, granted to said user specifies at least one of at least one resource which the user can access and a type of access granted to the user (paragraph 0041).	Regarding claim 13, Shalev teaches said resource which the user can access is at least one selected from a group consisting of commercial data, commercial proposals, data files, applications, printers and scanners, and said type of access which is granted to the user is at least one selected from the group consisting of read data, write data, and read and write data (paragraph 0041).	Regarding claim 14, Shalev teaches the user's profile is registered with a status that controls the user's access by means of access permissions granted, when the source is scanned, to allocated URL destinations (paragraph 0044).	Regarding claim 15, Shalev teaches when multiple users, of said plurality of users, simultaneously scan the same source, each of said multiple users is granted a respective access permission and is directed to a respective digital destination determined at least by said user's profile (paragraph 0043).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev in view of Jeffries (US 2018/018200, previously cited).2	Regarding claim 7, Shalev teaches the method of claim 6, as discussed above.	Shalev does not explicitly teach the field of vehicle technology wherein a user is associated with a defined vehicle and the user's profile is additionally based at least on attributes of the user relating to said vehicle and wherein each of said destinations is associated with vehicle related information being at least one selected from a group consisting of vehicle service and maintenance data, financial information relating to the vehicle, technical details of the vehicle, insurance details relating to the vehicle and event information.	Jeffries teaches the field of vehicle technology wherein a user is associated with a defined vehicle and the user's profile is additionally based at least on attributes of the user relating to said vehicle and wherein each of said destinations is associated with vehicle related information being at least one selected from a group consisting of vehicle service and maintenance data, financial information relating to the vehicle, technical details of the vehicle, insurance details relating to the vehicle and event information (paragraph 0054, see also Figs. 3-4).	It would have been obvious to one having ordinary skill in the art at the time of invention to implement the method of Schoenfeld as in Jeffries, because such a combination aids the user in accessing the car without additional steps (paragraph 0008 of Jeffries).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev in view of Anderson (US 2017/0140101, previously cited).3	Regarding claim 8, Shalev teaches the method of claim 1, as discussed above.	Shalev does not explicitly teach the medical field wherein the user is a medical service provider, the defined subject matter is a patient and the source is uniquely related to the patient, and wherein the destination to which the medical service provider is directed includes data and information which is related to the service to be provided by the medical service provider.	Anderson teaches the medical field wherein the user is a medical service provider, the defined subject matter is a patient and the source is uniquely related to the patient, and wherein the destination to which the medical service provider is directed includes data and information which is related to the service to be provided by the medical service provider (paragraph 0054).	It would have been obvious to one having ordinary skill in the art at the time of invention to implement the method of Schoenfeld as in Anderson, because such a combination reduces errors in medical records (paragraph 0009 of Anderson).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev in view of Ljunggren (US 2022/0122068, previously cited).4	Regarding claim 11, Shalev teaches the method of claim 1, as discussed above.	Shalev does not explicitly teach the hospitality industry, wherein each user is a potential consumer of food or beverage offerings and wherein the user's profile is dependent, at least, on consumption preferences of the user, the source is associated with a menu which details food or beverage offerings and, in response to the scanning, the user is directed to a destination which reflects foods or beverages, available to the user which are dependent on the user's profile.	Ljunggren teaches the hospitality industry, wherein each user is a potential consumer of food or beverage offerings and wherein the user's profile is dependent, at least, on consumption preferences of the user, the source is associated with a menu which details food or beverage offerings and, in response to the scanning, the user is directed to a destination which reflects foods or beverages, available to the user which are dependent on the user's profile (paragraphs 0069 & 0088).	It would have been obvious to one having ordinary skill in the art at the time of invention to implement the method of Schoenfeld as in Ljunggren, because such a combination allows a user to customize their drink (paragraph 0002 of Ljunngren).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-15 have been considered but are moot in view of the new grounds of rejection. New reference Shalev has been used to teach the newly amended limitations and added claims. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 In addition to the cited paragraphs, please see also the associated figures.
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.